Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19, 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance: an updated search did not reveal prior art to render obvious/anticipate the applicant’s independent claims.
	While prior art was found that taught various types of analysis/filters of vehicle borne accelerometers. The prior art of record varies from applicants claim in that the vibrations relating to the road surface are either filtered out e.g. EP 0727336 A1; use of flag counts to force a device reset instead of firing US 5418722 A; have the trigger threshold set higher so that rough roads don’t trigger the device US 6480772 B1; have a rough road detection and prevents triggering if a rough road is detected WO 2008052608 A1; thus while singular aspects of the applicants claims could be achieved through modifications/combinations of the found prior art such combinations/modification would be hindsight bias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 0727336 A1; US 5418722 A; US 6480772 B1, WO 2008052608 A1; US RE36122 E; US RE36122 E;
	EP 0727336 A1 teaches a system in which in the vibrations relating to the road surface are either filtered out 
	US 5418722 A  teaches the use of flag counts to force a device reset instead of firing; the flags being related to/akin to a state value 
	US 6480772 B1 teaches the trigger threshold set high so that rough roads don’t trigger the device; (threshold is always set higher so that the rough road doesn’t trigger, different that applicants setting higher in response to rough roads) 
	WO 2008052608 A1 teaches a rough road detection and prevents triggering if a rough road is detected.
	US RE36122 E teaches the raising of a trigger threshold in response to the vibrational data being raised (but not reaching the trigger) for an amount of time; the document links such a raised but not reaching the trigger threshold as being a type of vibrational data form from a rough road. It is mute as to the state value being calculated, while it can be argued a state value is inherent its way of calculation/growth behavior is unknown.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661